Citation Nr: 1435291	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  13-09 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 







INTRODUCTION

The Veteran had active air service from October 1961 to September 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently returned to the VA RO in San Diego, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2013).  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Veteran was afforded a VA examination in May 2012.  At that time, the Veteran reported that he first injured his knee while in active service and was diagnosed with a left knee disability at that time.  The Veteran indicated that his left knee had continued to bother him since his active service.  The examiner diagnosed left knee arthritis, left knee chondrocalcinosis, and a left leg length discrepancy.  The examiner opined that it was less likely as not that the Veteran's left knee arthritis was related to his active service.  While the Veteran did suffer a meniscal tear during active service, which necessitated surgical repair, the examiner observed that his left knee was normal at separation.  Further, the examiner noted that the Veteran had not sought treatment for a left knee disability until 2012, approximately 47 years following his separation from active service.  The examiner noted that it was at least as likely as not that the left knee arthritis was consistent with the Veteran's age and concluded that based on the medical records alone, it was less likely as not that the Veteran's left knee arthritis and chondrocalcinosis was associated with his active service.  
In October 2012, the examiner was asked to provide an addendum opinion.  At that time, the examiner opined that it was less likely as not that the Veteran's chondrocalcinosis was related to his active service because it was due to a build-up of calcium pyrophosphate and not caused by an injury or degenerative process.  The examiner also opined that it was less likely as not that the Veteran's left leg length discrepancy was related to his active service as there were no medical record showing that he Veteran's leg length discrepancy was caused his active service or an injury therein.  

The Board finds the May 2012 and October 2012 medical opinions to be inadequate.  In this regard, the examiner relied solely on the documented medical evidence in forming the negative opinions provided.  He specifically noted in the May 2012 opinion report that the conclusions were based solely on the medical evidence of record.  The examiner failed to consider the Veteran's lay statements regarding the fact that he first injured his left knee in service and his indication that it had continued to bother him since that time.  As the opinion is inadequate, it cannot be used as the basis of a denial of entitlement to service connection for.  

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present left knee disability.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding pertinent VA and private treatment records not already of record in the claims file.  Specific requests should be made for records from the VA facilities at Long Beach since February 2013 and West LA since February 2013.
2.  Then, schedule the Veteran for a VA examination, by an examiner different from the May 2012 VA examiner, to determine the nature and etiology of his left knee disability.  The examiner must review the claims file and must note that review in the report.  Based on an examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's left knee disability is related to his active service, to specifically include his documented left knee injury in service.  The examiner must consider the Veteran's lay account of unremitting symptoms since service in forming the opinion.  The rationale for all opinions expressed should be provided.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

